NOTE: This order is n0nprecede11tia1.
United States Court of AppeaIs
for the ’Federal Circuit
VERLENE L. PARKER,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defen,dcmt-Appellee.
2010-5139
Appea1 from the United States C0urt of Federa1
C1aims in case n0. 10-CV-073, Judge Marian B1ank H0rn.
ON MOTION
0 R D E R
Verlene L. Parker moves for a waiver of the bill of
c0sts,
Acc0rdingly,
IT ls ORDERED THAT:
(1) The motion is deferred for consideration by the
merits panel assigned to hear this case.

PARKER V. US 2
(2) A copy of Parker’s motion and this order shall be
transmitted to the merits panel assigned to hear this
case.
FoR THE CoURT
 1 7  /s/ Jan Horba1y
Date J an Horb a1y
Clerk
cc: Verlene L. Parker
Lane M. McFadden, Esq.
s21
"sss.Flt.l%sen'°“
5EP 1 ?ZU1U
.|AN HORBALY
CLERK